Case 8:20-cv-00702-JVS-ADS Document 17-2 Filed 06/08/20 Page 1 of 7 Page ID #:206




                                 EXHIBIT B
    Case 8:20-cv-00702-JVS-ADS Document 17-2 Filed 06/08/20 Page 2 of 7 Page ID #:207


Jeffrey Bragalone

From:                            Jeffrey Bragalone
Sent:                            Thursday, April 9, 2020 6:06 PM
To:                              Johnson, Jeffrey
Cc:                              Jon Rastegar; Whittney Lyon; Serrena Meyer
Subject:                         RE: Cellular Communications Equipment LLC v. TCL Corp et al


Thank you.




BRAGALONE CONROY PC
Jeffrey R. Bragalone

Direct: 214-785-6671
Email: jbragalone@bcpc-law.com


From: Johnson, Jeffrey <jj@orrick.com>
Sent: Thursday, April 9, 2020 5:57 PM
To: Jeffrey Bragalone <jbragalone@bcpc-law.com>
Cc: Jon Rastegar <jrastegar@bcpc-law.com>; Whittney Lyon <wlyon@bcpc-law.com>; Serrena Meyer <smeyer@bcpc-
law.com>
Subject: RE: Cellular Communications Equipment LLC v. TCL Corp et al

Yes, the 30 day form extensions are fine.


From: Jeffrey Bragalone <jbragalone@bcpc-law.com>
Sent: Thursday, April 9, 2020 5:42 PM
To: Johnson, Jeffrey <jj@orrick.com>
Cc: Jon Rastegar <jrastegar@bcpc-law.com>; Whittney Lyon <wlyon@bcpc-law.com>; Serrena Meyer <smeyer@bcpc-
law.com>
Subject: RE: Cellular Communications Equipment LLC v. TCL Corp et al

Jeffrey –

Please confirm that you approve of the extension applications we attached. We have someone standing by to file them,
but we are getting close to dinner hours soon, so please let us know.

Thank you.




                                                          1
     Case 8:20-cv-00702-JVS-ADS Document 17-2 Filed 06/08/20 Page 3 of 7 Page ID #:208




BRAGALONE CONROY PC
Jeffrey R. Bragalone

Direct: 214-785-6671
Email: jbragalone@bcpc-law.com


From: Jeffrey Bragalone
Sent: Thursday, April 9, 2020 1:41 PM
To: Johnson, Jeffrey <jj@orrick.com>
Cc: Jon Rastegar <jrastegar@bcpc-law.com>; Whittney Lyon <wlyon@bcpc-law.com>; Serrena Meyer <smeyer@bcpc-
law.com>
Subject: RE: Cellular Communications Equipment LLC v. TCL Corp et al

Jeffrey –

Attached are the form Unopposed Applications for Extension of Time to Answer Complaint, for both Defendants. I have
attached both the completed form and a “printed” PDF for each Defendant.

As you probably know, Local Rule CV-12 provides that:


Civil Rule LOCAL RULE CV-12 Filing of Answers and Defenses

An attorney may request that the deadline be extended for a defendant to answer the complaint or file a motion under Fed. R. Civ. P.
12(b). Unless otherwise ordered by the court, where the requested extension: (1) is not opposed; and (2) is not more than thirty days
and does not result in an overall extension of the defendant’s deadline exceeding forty-five days, the request shall be by application to
the clerk, not motion. The application shall be acted upon with dispatch by the clerk on the court’s behalf, and the deadline to answer or
otherwise respond is stayed pending action by the clerk.

With your approval, we will proceed to file these this afternoon, which (as noted in the rule) automatically stays the
current deadline until the clerk acts on the applications.

As I mentioned on our call today, we will also proceed to file an Amended Complaint either today or tomorrow, and will
send you a copy along with a notice of request for waiver of service. At your earliest convenience, and after you receive
copies of the Amended Complaints, please confirm that, as you state below, your clients (i.e., TCL Corporation and
subsidiaries of TCL Corporation) will waive service of the Amended Complaint through the Hague in exchange for an
agreed date of Monday, September 7, 2020 to answer or otherwise respond to CCE’s Amended Complaint.

Thank you,
Jeff




                                                                    2
        Case 8:20-cv-00702-JVS-ADS Document 17-2 Filed 06/08/20 Page 4 of 7 Page ID #:209




BRAGALONE CONROY PC
Jeffrey R. Bragalone

Direct: 214-785-6671
Email: jbragalone@bcpc-law.com


From: Johnson, Jeffrey <jj@orrick.com>
Sent: Thursday, April 9, 2020 12:20 PM
To: Jeffrey Bragalone <jbragalone@bcpc-law.com>
Cc: Jon Rastegar <jrastegar@bcpc-law.com>
Subject: RE: Cellular Communications Equipment LLC v. TCL Corp et al

Sure, just call my cell. 832.866.8702

I have a call at 12:30. So I can talk for 10 min or so. Then another call at 2.


From: Jeffrey Bragalone <jbragalone@bcpc-law.com>
Sent: Thursday, April 9, 2020 11:45 AM
To: Johnson, Jeffrey <jj@orrick.com>
Cc: Jon Rastegar <jrastegar@bcpc-law.com>
Subject: RE: Cellular Communications Equipment LLC v. TCL Corp et al

Jeffrey -

Do you have a minute for a quick call (at noon)?

Thanks,
Jeff




Jeffrey R. Bragalone
BRAGALONE CONROY PC
Sent via my Samsung Galaxy S9




-------- Original message --------
From: "Johnson, Jeffrey" <jj@orrick.com>
Date: 4/9/20 8:51 AM (GMT-06:00)
To: Jeffrey Bragalone <jbragalone@bcpc-law.com>
Cc: Jon Rastegar <jrastegar@bcpc-law.com>
Subject: Re: Cellular Communications Equipment LLC v. TCL Corp et al

Jeff,

Were you able to speak with your client regarding the extension?


                                                           3
    Case 8:20-cv-00702-JVS-ADS Document 17-2 Filed 06/08/20 Page 5 of 7 Page ID #:210
Were you able to find documents showing service was proper? If so, can you share those with me? If not, will you be
notifying the court so that they can remove the Answer date from the docket?

I feel like we might need to tell the court something today.

Jeffrey

Sent from my iPhone


          On Apr 6, 2020, at 5:03 PM, Jeffrey Bragalone <jbragalone@bcpc-law.com> wrote:



          Jeffrey –

          Thanks for the call and the follow-up email. We’ll run this by our client and get back to you. If for some
          reason we can’t get back to you before Thursday, this will confirm that, in the interim, Plaintiff agrees to
          a 30-day extension of time to answer or otherwise respond to CCE’s Complaint.

          Regards,
          Jeff


          <image002.jpg>
          BRAGALONE CONROY PC
          Jeffrey R. Bragalone

          2200 Ross Ave., Suite 4500W
          Chase Tower
          Dallas, TX 75201-7924
          Main: 214-785-6670
          Direct: 214-785-6671
          Email: jbragalone@bcpc-law.com
          Web: www.bcpc-law.com

          NOTICE OF CONFIDENTIALITY:
          The information contained in and transmitted with this e-mail may be subject to the Attorney-Client and Attorney
          Work Product privileges, and is Confidential. It is intended only for the individuals or entities designated as recipients
          above. You are hereby notified that any dissemination, distribution, copying, use or reliance upon the information contained in
          or transmitted with this e-mail by anyone other than the above addressee is unauthorized and strictly prohibited. If you have
          received this e-mail in error, please notify the sender immediately. Please destroy any e-mail erroneously transmitted to you.


          From: Johnson, Jeffrey <jj@orrick.com>
          Sent: Monday, April 6, 2020 4:55 PM
          To: Jeffrey Bragalone <jbragalone@bcpc-law.com>; Jon Rastegar <jrastegar@bcpc-law.com>
          Subject: RE: Cellular Communications Equipment LLC v. TCL Corp et al

          Jeffrey and Jonathan,

          Thanks for speaking with me today. This email is to confirm that our client would be willing to
          accept service, waiving service through the Hague, in exchange for an agreed date of Monday,
          September 7, 2020 to Answer or otherwise respond to CCE’s Complaint.

                                                                         4
Case 8:20-cv-00702-JVS-ADS Document 17-2 Filed 06/08/20 Page 6 of 7 Page ID #:211


  Thanks,
  Jeffrey


  From: Johnson, Jeffrey
  Sent: Monday, April 6, 2020 1:27 PM
  To: 'jbragalone@bcpc-law.com' <jbragalone@bcpc-law.com>; 'jrastegar@bcpc-law.com'
  <jrastegar@bcpc-law.com>
  Subject: Cellular Communications Equipment LLC v. TCL Corp et al

  Jeffrey (good name!),

  I am reaching out to let you know that Orrick will be representing TCL in the above refenced
  matter.

  We noticed that a response date was docketed for this Thursday. Is there a number that I could
  reach you at today to discuss the issue? And a good time to talk?

  I look forward to hearing from you. I can also be reached at 832.866.8702.

  Jeffrey


  Jeffrey L. Johnson
  Partner

  Orrick     <image004.jpg>
  Houston
  C 832.866.8702
  jj@orrick.com

  <image005.png>




  NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
  received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
  the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


  For more information about Orrick, please visit http://www.orrick.com.


  In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
  https://www.orrick.com/Privacy-Policy to learn about how we use this information.




                                                                       5
      Case 8:20-cv-00702-JVS-ADS Document 17-2 Filed 06/08/20 Page 7 of 7 Page ID #:212
NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


For more information about Orrick, please visit http://www.orrick.com.


In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/Privacy-Policy to learn about how we use this information.




NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


For more information about Orrick, please visit http://www.orrick.com.


In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/Privacy-Policy to learn about how we use this information.




NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


For more information about Orrick, please visit http://www.orrick.com.


In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/Privacy-Policy to learn about how we use this information.




                                                                                6
